nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Discover your past  Find your ancestors&#39; stories in milllions of Birth Records.     ancestry.com/BirthRecords      IRS is Ruining Your Life?  Exp. Help Can End IRS Debt - Fast! Owe $10,000? Start w/No Money Down.     irsdebt-relief.com/owe-taxes      Emergency Message System  Warn Them Early.Reach More People In Less Time. Ideal For Emergencies     claimrating.com            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgements   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   Las Vages NV   Supreme Court Case Law   Phone Number in Las Vegas NV   Federal District Court Cases   Civil Court Case   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   Outcome of Court Cases   Online Banking Sign in Reno NV   About Reno Nevada   Case Attorney   Court Records   County Court   Search Law Case   Clerk of the Circuit Court   Law Attorney   Law Office                            © 2014 All rights reserved. Privacy policy